In an action to recover damages for personal injuries, defendants appeal from an order of the Supreme Court, Suffolk County, dated February 9, 1968, which granted plaintiff’s motion for summary judgment. Order affirmed, with $10 costs and disbursements. As we read the oral opinion of the Trial Judge in the prior action between these parties (Edelman v. Hess), he found that Kuny Edelman was negligent and that Catherine Hess was not. Under the circumstances, plaintiff’s motion for summary judgment was properly granted under the doctrine of res judicata. Brennan, Acting P. J., Rabin, Hopkins, Benjamin and Munder, JJ. concur.